Citation Nr: 1455062	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, to include as secondary to service-connected left ankle disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  He is in receipt of the Combat Infantryman's Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim for service connection for a low back disability.  The claims file was subsequently transferred to the RO in Honolulu, Hawaii.  

The Veteran originally also appealed the issue of entitlement to service connection for a right ankle disability that was denied in a May 2011 rating decision.  The Veteran filed a June 2011 notice of disagreement with the issue of service connection for a right ankle disability.  Subsequently, a May 2013 rating decision granted service connection for a right ankle disability, effective February 24, 2010.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a right ankle disability, and therefore, that issue is no longer before the Board.  

In September 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In November 2014, the Veteran submitted additional evidence in the form of additional VA and private medical records.  However, in an November 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The June 2002 rating decision that denied service connection for a low back disability was not appealed and is final.  

2.  Some of the evidence received since the June 2002 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's low back disability is due to his period of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

2.  The criteria for establishing service connection for a low back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disability was originally denied by a rating decision in June 2002.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the June 2002 decision, the RO denied the claim because there was no evidence showing that the Veteran's low back disability was related to his left ankle disability, nor was there any evidence that the Veteran's low back disability was incurred in service or that it manifested within 1 year after discharge from service.     

In February 2010, the Veteran filed his request to reopen the claim for service connection for a low back disability.  In the February 2011 rating decision on appeal, the RO declined to reopen the Veteran's claim.  However, in the April 2013 statement of the case, the RO reopened the Veteran's claim but denied the claim on the merits.    

The evidence received subsequent to the June 2002 rating decision includes, in relevant part, additional VA and private medical records dated from November 2001 to January 2014, a March 2013 VA examination and opinion, VA and private medical opinions dated from May 2013 to October 2014, a September 2014 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, the Veteran submitted a May 2013 VA medical report in which the orthopedic surgeon found that the Veteran's lumbosacral fusion that he underwent in the 1970s "more likely than not [was] related to the 1952 active-duty injury sustained in Korea when a hand grenade went off nearby and a shrapnel injury ensued."  The Veteran also submitted private medical opinions dated in September 2011 and October 2014 in which the physician found that the Veteran had neuralgia that was most likely directly related to previous war injury.  The physician indicated that a grenade blast had caused shrapnel and back injury for which the Veteran eventually had surgeries.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the September 2011, May 2013, and October 2014 VA and private opinions constitute evidence suggesting that the Veteran's low back disability could have been due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that his low back disability is due to his period of service.  Specifically, he alleges that he injured his back in the same August 1952 grenade blast in which he received his left and right ankle shrapnel injuries.  Alternatively, he contends that his low back disability is secondary to his service-connected left ankle disability.    

In the present case, the Board finds that the Veteran has a current low back disability.  Indeed, VA and private medical records and VA examinations revealed that the Veteran had diagnoses of lumbosacral spondylosis, degenerative joint disease of the lumbar spine, and spinal stenosis with lumbar radiculitis and right leg atrophy.  

The Board also finds that there is evidence of an in-service low back injury.  Service personnel records show that the Veteran received a Purple Heart award and the Combat Infantryman's Badge for meritorious service in support of combat operations in Korea.  Therefore, the Board concedes that the Veteran had combat exposure during service.  The Veteran alleges that as the result of direct combat with the enemy or participation in combat in Korea, he injured his back in the August 1952 grenade explosion that injured his left ankle.  Specifically, he states that the grenade blast threw him onto his back.  Because the Veteran's reports of also injuring his back in the August 1952 grenade blast that injured his left ankle are credible and consistent with the circumstances and conditions of combat, the Board concedes that the Veteran incurred a low back injury during service.  38 U.S.C.A. § 1154(b) (West 2002).   

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in equipoise as to whether the Veteran's low back disability is related to his in-service back injury.

The Veteran underwent a VA examination in March 2013 to determine whether his low back disability was directly due to his period of service.  After review of the Veteran's claims file and examination of the Veteran, the examiner diagnosed the Veteran with lumbosacral spondylosis and residuals of spinal fusion of L4-S1.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by his claimed in-service injury, event, or illness.  He explained that while the Veteran was assaulting Hill 170 in August 1952, he was injured by enemy mortar and grenade fragments.  The mortar and grenade fragments penetrated his left leg, and the Veteran was cared for at the Swedish Red Cross Hospital in Korea for a shrapnel wound of the left ankle.  The examiner found that the Veteran's low back had not been specifically mentioned in the treatment record.  He also noted that the Veteran's low back disability became symptomatic in 2000.  
       
In support of his claim, the Veteran submitted a May 2013 VA medical report in which the orthopedic surgeon found that the Veteran's lumbosacral fusion that he underwent in the 1970s "more likely than not [was] related to the 1952 active-duty injury sustained in Korea when a hand grenade went off nearby and a shrapnel injury ensued."  The Veteran also submitted private medical opinions dated in September 2011 and October 2014 in which the physician found that the Veteran had neuralgia that was most likely directly related to previous war injury.  The physician indicated that a grenade blast had caused shrapnel and back injury for which the Veteran eventually had surgeries.  Finally, in another October 2014 letter, the Veteran's treating VA pain specialist opined that given the Veteran's history as a combat veteran, it was "certainly quite possible that his painful [back] condition may have originated with a traumatic event, such [as] the grenade explosion he sustained."     

In the case at hand, the Board observes that all the examiners who rendered medical opinions are physicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The positive September 2011, May 2013, and October 2014 VA and private opinions are based, in large part, on the Veteran's own lay description of his history of having injured his low back in August 1952 when a grenade explosion threw him onto his back.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran can attest to factual matters of which he had first-hand knowledge, including the injury of his low back during his period of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, as mentioned above, the Board finds the Veteran's lay statements of also injuring his back in the August 1952 grenade blast that injured his left ankle to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board further finds that the positive September 2011, May 2013, and October 2014 VA and private opinions are not outweighed in probative value by the March 2013 VA examiner's opinion.  The Board finds that the probative value of the March 2013 VA opinion is diminished to the extent that the examiner appears to discount the Veteran's reports of injuring his back during combat.  Because the Board finds the Veteran's description of in-service back injury as competent and credible, the Board must accordingly discount the probative value of an opinion that does not appear to take this source of back injury into account.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2014).





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

Entitlement to service connection for a low back disability is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


